PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Mattson’s alleged misconduct. Mattson tendered a conditional guilty plea for consent judgment, acknowledging his violation of article XI, Rule 11.-02(3) of the Integration Rule and Disciplinary Rules 1-102(A)(4), 1-102(A)(5), 1-102(A)(6), 6~101(A)(2), 6-101(A)(3), 7-101(A)(1), 7-101(A)(2), 7-101(A)(3) and 9-102(B)(4) of the Code of Professional Responsibility. The referee recommended that Mattson be found guilty in accordance with his conditional plea, that he be disbarred for five years without leave to apply for readmission until passing the Bar examination, until all Client Security Fund payouts and assessed costs have been paid, and all valid claims of clients have been satisfied.
Neither side contests the referee’s report which we hereby adopt. Keith K. Mattson is hereby disbarred from the practice of law for a period of five years effective nunc pro tunc February 18, 1983, without leave to apply for readmission until passing the Bar examination, until all Client Security Fund payouts and assessed costs have been paid, and all valid claims of clients have been satisfied.
Judgment for costs in the amount of $9,291.81 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, ALDERMAN, McDonald and SHAW, JJ., concur.